[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                    ELEVENTH CIRCUIT
                                            No. 11-12376              MARCH 20, 2012
                                      ________________________          JOHN LEY
                                                                         CLERK
                           D.C. Docket No. 3:07-cv-01098-WKW-TFM



ROBERT C. KELLER,
individually and as representative of all
other persons similarly situated,
FRANK RUSSO,


llllllllllllllllllllllllllllllllllllllll                            Plaintiffs-Appellants,

versus

MACON COUNTY GREYHOUND PARK, INC.,
d.b.a. Victoryland,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellee,

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Alabama
                                 ________________________

                                           (March 20, 2012)
Before BARKETT, HULL, Circuit Judges, and Hinkle,* District Judge.

PER CURIAM:

       Plaintiff class representative Robert C. Keller and plaintiff Frank Russo1

(the “plaintiffs”) appeal the district court’s grant of summary judgment to the

defendant Macon County Greyhound Park (“MCGP”) on the plaintiffs’ claim that

MCGP willfully violated the Fair and Accurate Credit Transactions Act

(“FACTA”). FACTA prohibits merchants from printing more than the last five

digits of a customer’s credit or debit card number on a customer’s receipt. 15

U.S.C. § 1681c(g). Under 15 U.S.C. § 1681n(a), “[a]ny person who willfully fails

to comply with [this] requirement . . . with respect to any consumer is liable to that

consumer.” In Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 56–57, 127 S. Ct.

2201, 2208–09 (2007), the Supreme Court construed “willfully” in § 1681n(a) as

including both “knowing” and “reckless” violations of FACTA. Recklessness

entails “an unjustifiably high risk of harm that is either known or so obvious that it

should be known.” Safeco, 551 U.S. at 68, 127 S. Ct. at 2215 (quotation marks

omitted).


       *
          Robert L. Hinkle, United States District Judge for the Northern District of Florida,
sitting by designation.
       1
         The district court excluded Plaintiff Russo from the Keller class because Russo’s claim
was not typical of the class.

                                                 2
       In December 2007, the plaintiffs filed a single count complaint alleging that

MCGP willfully violated FACTA between October and December 2007 by issuing

receipts to the plaintiffs and other MCGP customers showing customers’ full

credit and debit card numbers. The district court granted summary judgment to

MCGP because the evidence created no issue of material fact as to whether MCGP

“willfully” violated FACTA; the evidence, if anything, showed that MCGP’s

FACTA violations were neither “knowing” nor “reckless.” See Burr, 551 U.S. at

56–57, 127 S. Ct. at 2208–09.

       After oral argument and review of the record, we conclude that the district

court properly granted summary judgment to MCGP.2

       AFFIRMED.




       2
         Summary judgment is appropriate “if the movant shows that there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.
56(a). We review the district court’s grant of summary judgment de novo. Greenberg v.
BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007).

                                                 3